DETAILED ACTION

	
REASONS FOR ALLOWANCE

	Claims 1, 2, 4, 6-11, 13, 15, and 17-20 are allowed over the prior art of record.

 	The following is an examiner's statement of reasons for allowance:
	In interpreting the claims, in light of the specification the Examiner finds the claimed invention to be patentably distinct from the prior art of record. 
	
	Zimmerman et al. (2017/0005820) teaches A system and method are described for virtualizing Internet of Things (IoT) devices and hubs. For example, one embodiment of a system comprises: a primary Internet of Things (IoT) cloud service to register IoT devices owned by users who have subscribed with the primary IoT cloud service; IoT device management logic on the primary IoT cloud service to provide access to data generated by the primary IoT devices and to control the IoT devices responsive to user input; the IoT device management logic to establish a communication channel with an external IoT cloud service responsive to a user registering one or more external IoT devices controlled by the external IoT cloud service; and wherein upon the external IoT cloud service providing the IoT device management logic with access to the one or more external IoT devices, the IoT device management logic to generate virtual representations of the one or more external IoT devices to allow user access to (See Abstract).

	Nagesh et al. (2017/0310549) teaches An Internet of Things (IoT) entity manager receives a first data stream from a first system and identifies an entity associated with the first data stream. The IoT entity manager receives a second data stream from a second system, wherein the second system lacks interoperability with the first system, determines that the second data stream is associated with the entity, and dynamically generates a first virtual entity to represent the entity and to reflect an IoT context captured by the first virtual entity. The IoT entity manager applies a management policy to the first data stream and the second data stream to determine a status of the first virtual entity and provides a notification of the status of the first virtual entity as defined by the policy. (See Abstract).

	Britt (2017/0171607) teaches A system and method are described for capturing video in an IoT system. For example, one embodiment of a system comprises: a plurality of IoT devices to be positioned within a user's home or business, each of the IoT devices having a sensor to take measurements of local conditions and to transmit the measurements or related indications to an IoT service and/or a client device of the user; an app or application to be installed on the client device, the user to use the app or application to capture a security code from an Internet of Things (IoT) video camera, the app or application to securely transmit the security code to the IoT service; the IoT service to perform a lookup in a database to identify the security code and to . (See Abstract).

	
	However, the prior art of records fail to teach or suggest individually or in combination as set forth in independent claims 1 filed on 01/08/2021. Claims 2, 4, 6-11, 13, 15, and 17-20 are also allowed for the same reasons.

	Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee. Such submission should clearly labeled “Comments on statement of Reason for Allowance”.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to HERMON ASRES whose telephone number is (571)272-4257.  The examiner can normally be reached on Monday to Friday 9AM to 5PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/HERMON ASRES/Primary Examiner, Art Unit 2449